DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 has been amended to include the subject matter of claim 11 that was considered allowable in the Nonfinal Rejection mailed on June 9, 2021, claim 11 was objected to for depending on  rejected claim 1.  Claim 1 has been rewritten to include the limitations of claim 11 shown below:

in which each side panel comprises: a first part that is pivotally connected to a respective wall of the walls to swing into and out of the transport position; and a second part that is pivotally connected to the first part to pitch up and down, relative to the first part, out of and into, respectively, the deployed position.

The closest art of record is the Young patent which discloses a stock loading chute including a ramp having two side guard panels 18 that swing against the rear wall of the livestock transport.  The side panels are hinged onto the rear panel.  Each guard panel 18 comprises a first part 19 and second part 20 that are connected by hinges 21.  Yung’s hinges are oriented vertically and only permit the panels to rotate about the vertical axis without pitching up or down vertically.  The hinges in Young  do not allow for the second part to pitch up and down, relative to the first part, out of and into, respectively, the deployed position.  The second part of Young’s side panels are sloped downward on their bottoms for cooperation with a portion of sloped ramp 9, as seen in figure 1 of Young.    A second portion 11 of the ramp pitches up and down but not the second side panels 20.  None of the other prior art of record teaches a second side panel, that pitches up and down, being pivotally attached to a first side panel attached to a livestock vehicle rear wall and pivotal about the vertical axis. 


Likewise claim 19 recites a method of using the invention recited in claim 1 for loading and unloading livestock is considered allowable wherein two part side panels are moved between the deployed position and transport position to load and unload respectively.  None of the other prior art of record teaches using a second side panel, that pitches up and down, being pivotally attached to a first side panel pivotally attached to a livestock vehicle rear wall.

In regard to new independent claim 21, claim 21 recites a livestock transport having a chute comprising a ramp and side panels.  At least one side panel is claimed to be configured to lie against the side wall and another side panel is configured to lie against a rear wall of the walls of the livestock transport when in a transport position.
The Young patent discloses side panels on each side of an access door opening that are attached to a vertical hinge.  In Young each guard panel 18 comprises a first part 19 and second part 20 that are connected by hinges 21 and foldable on top of each other, both panels 18 in the transport position lie  on the vehicle rear wall as shown in figure 3.
 In summary claim 21 is considered allowable because neither Young nor the other prior art discloses and anticipate claim 21 under 35 USC 102 nor teach and render obvious claim 21 under 35 USC 103.


2.	The prior art cited on the attached USPTO 892 is considered pertinent to applicant's disclosure but the claims are deemed allowable over the newly cited prior art for the following reasons:
Walters US Patent No. 1,828,551 discloses side panels for a chute being  stored against the sidewalls of a livestock transport, see figure 1.  The side panels are not pivotally connected 
  	Neither Young, Walter nor the other prior art of record disclose or teaches having both a side panel configured to lie against a side wall of the livestock transport and a side panel to lie against a rear wall of the livestock transport when in the transport position.  
 In summary claim 21 is considered allowable because neither Young, Walter nor the other prior art disclose and anticipate claim 21 under 35 USC 102 nor teach and render obvious claim 21 under 35 USC 103.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612